 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10          Luciano Molina Rios,
                                                         CASE NO. 3:19-cv-06112-RBL-DWC
11                                 Petitioner,
                                                         ORDER DENYING MOTION TO
12                 v.                                    AMEND CASE CAPTION
13          Jeffrey A Uttecht,

14                                 Respondent.

15

16          Before the Court is Petitioner’s Motion to Amend Case Caption (“Motion”). Dkt. 6.

17 Petitioner Luciano Molina Rios, who is proceeding pro se, filed a Petition for Writ of Habeas

18 Corpus pursuant to 28 U.S.C. § 2254. Dkt. 3. In his Petition, Petitioner named Jeffrey Uttecht as

19 Respondent. See id. Petitioner now moves for the Court to amend the case caption to the State of

20 Washington as respondent. Dkt. 6.

21          The proper respondent to a habeas petition is the “person who has custody over [the

22 petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham v. United States, 982 F.2d 378 (9th

23 Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). According to his Petition,

24


     ORDER SUBSTITUTING RESPONDENT - 1
 1 Petitioner is currently confined at Coyote Ridge Corrections Center (“CRCC”) in Connell,

 2 Washington. See Dkt. 3. The Superintendent of CRCC is Jeffrey A. Uttecht.

 3         Accordingly, Jeffrey A. Uttecht is the proper respondent in this action. Petitioner’s

 4 Motion (Dkt. 6) is denied.

 5         Dated this 30th day of December, 2019.



                                                         A
 6

 7
                                                         David W. Christel
 8                                                       United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER SUBSTITUTING RESPONDENT - 2
